Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 20-81888-CIV-COHN-MATTHEWMAN


 RECYCLED PAPER
 INTERNATIONAL, LLC,

       Plaintiff,

 v.

 JP MORGAN CHASE BANK, N.A.,
 and MARIO D. GERMAN LAW
 CENTER, P.A.,

      Defendants.
 _______________________________/

                       ORDER GRANTING MOTION TO REMAND

       THIS CAUSE is before the Court on Plaintiff’s Motion to Remand [DE 20]

 (“Motion”). The Court has considered the Motion, Defendant JP Morgan Chase Bank

 N.A.’s (“Chase”) Response [DE 27], Plaintiff’s Reply [DE 35], and the record in this case

 and is otherwise advised in the premises.

  I.   BACKGROUND

       The facts of this case are not in dispute. On or about June 12, 2020, Canacha,

 Inc. (“Canacha”), who is not a party to this action, attempted to transfer $202,221.96 to

 Plaintiff’s Chase bank account. But a hacker accessed Plaintiff’s email containing the

 account details and manipulated it to instruct Canacha to transfer the funds to Huatai

 USA, LLC, at a Chase account number that is not owned by either Plaintiff or Huatai

 USA, LLC. Canacha followed the instructions in the hacked email, and Chase

 processed the transaction on June 15, 2020. Plaintiff has yet to recover any of the

 fraudulently transferred funds.
Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 2 of 6




         Plaintiff initiated this action in the Circuit Court of the Fifteenth Judicial Circuit in

 and for Palm Beach County, Florida, on September 4, 2020, naming Chase as the sole

 defendant and asserting a single claim of a violation of Florida Statute § 670.207.1

 Chase timely removed the action to federal court on October 9, 2020, under diversity

 jurisdiction. Plaintiff filed its First Amended Complaint on October 22, 2020, this time

 also asserting claims of civil theft, conversion, and negligence against Mario D. German

 Law Center, P.A. (“German”), a Florida professional corporation and the alleged

 recipient of the transferred funds. On the same day, Plaintiff moved to remand the case

 to state court, arguing that the joinder of German destroyed diversity.

  II.    LEGAL STANDARD

         Provided the requirements of original jurisdiction are satisfied, a defendant may

 remove a case from state court to federal court. 28 U.S.C. § 1441(a). The case must

 be remanded back to state court, however, “[i]f at any time before final judgment it

 appears that the district court lacks subject matter jurisdiction.” Id. § 1447(c). Rule

 15(a) of the Federal Rules of Civil Procedure allows plaintiffs to amend a complaint

 once as a matter of right as long as no answer has been filed, and in all other

 circumstances with leave of court. Fed. R. Civ. Proc. 15(a)(1). The Rule specifies that

 leave to amend should be freely given “when justice so requires.” Fed. R. Civ. Proc.

 15(a)(2). However, “a district court must scrutinize more closely an amended pleading

 that would name a new nondiverse defendant in a removed case because justice

 requires that the district court also balance the defendant's interests in maintaining the


 1
  Florida Statute § 670.207 is a portion of the Uniform Commercial Code governing the description of
 beneficiaries in funds transfers.
                                                    2
Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 3 of 6




 federal forum.” Dever v. Family Dollar Stores of Georgia, LLC, 755 F. App'x 866, 868

 (11th Cir. 2018). In determining whether to permit a plaintiff to join a nondiverse

 defendant after removal, a district court should consider the following factors: (1) the

 extent to which the purpose of the amendment is to defeat federal jurisdiction, (2)

 whether the plaintiff has been dilatory in asking for amendment, (3) whether the plaintiff

 will be significantly injured if amendment is not allowed, and (4) any other factors

 bearing on the equities. Id.

 III.   DISCUSSION

        Plaintiff asserts that this balancing of equities weighs in its favor and the action

 should be remanded to state court. Chase takes the opposite position, arguing that the

 Court should deny German’s joinder and retain jurisdiction over this action. Applying

 the Dever factors, the Court finds that the joinder should be permitted and the case

 should be remanded to state court.

        First, the Court finds that Plaintiff did not amend the Complaint for the purpose of

 destroying diversity. The undisputed facts show that Plaintiff was pursuing its civil theft

 claim against German even before it filed suit against Chase. Any party asserting a civil

 theft claim under Florida law is required by statute to send a written demand to the

 opposing party and then wait 30 days before filing suit. Fla Stat. § 772.11. Accordingly,

 Plaintiff delivered a demand letter to German on September 2, 2020, two days before it

 initiated this action against Chase. And while it is true that Plaintiff might have either

 waited for the expiration of the cure period before initiating this action or asserted its

 other two claims against German in the initial Complaint, the fact that Plaintiff did not do

 either of those things does not show that the joinder of German now is a mere ploy to
                                               3
Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 4 of 6




 destroy diversity. In fact, Plaintiff asserts, and Chase does not refute, that Plaintiff

 informed Chase of its intention to join German before Chase removed the matter. The

 Court therefore concludes that the first factor weighs in favor of remand.

        The Court also finds that Plaintiff has not been dilatory in amending the

 Complaint. Plaintiff sent the demand letter to German on September 2, 2020, and the

 cure period ended on October 3, 2020. Plaintiff moved to amend the Complaint on

 October 12, 2020, and filed the First Amended Complaint on October 22, 2020.2 Only

 one week elapsed after the cure period ended before Plaintiff sought leave to amend

 the Complaint, and only two additional weeks elapsed before Plaintiff filed the First

 Amended Complaint. These are not unreasonable delays. The second factor therefore

 also weighs in favor of remand.

        Next, the Court finds that Plaintiff would be prejudiced if the case were not

 remanded. Plaintiff has already taken steps to recover damages from German, so this

 is not one of those cases where it seems unlikely that a plaintiff would seriously pursue

 its claims against a nondiverse defendant. And given that Plaintiff may potentially

 recover treble damages against German, but not against Chase, this is also not a case

 where a plaintiff can be fully satisfied by the diverse defendant alone. To require

 Plaintiff to maintain two separate actions in two separate courts would not only put

 additional strain upon Plaintiff’s resources, but it would undermine the exercise of

 judicial economy. The third factor therefore also weighs in favor of remand.



 2
  Plaintiff withdrew its Motion for Leave to Amend Complaint, see DE 19, and, since Chase had not yet
 answered the initial Complaint, subsequently filed the First Amended Complaint pursuant to Rule
 15(a)(1).
                                                    4
Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 5 of 6




            Finally, the Court finds that other factors bearing on the equities also support

 granting Plaintiff’s Motion. First, the case is still in the early stages of litigation, so

 remanding it would cause no unreasonable delay. And second, Plaintiff stated in its

 Reply that it intends to assert a civil theft claim against an additional defendant: a

 Florida resident who is allegedly responsible for the hacked email and whose identity

 Plaintiff has just learned.3 And although Chase argues that the pendency of its yet-

 unripe Motion to Dismiss supports denying the Motion, the Court disagrees. In the first

 instance, Chase’s argument relies upon accepting that the Motion to Dismiss is likely to

 succeed, and it would be inappropriate for the Court to prematurely evaluate the merits

 of the Motion to Dismiss. But also, Plaintiff has stated its intention of asserting an

 additional negligence claim against Chase based on newly-discovered information. The

 pendency of the Motion to Dismiss is therefore irrelevant to this proceeding.

            The Court concludes that the Dever factors weigh strongly in favor of remanding

 this case to state court.

     IV.    CONCLUSION

            It is thereupon ORDERED AND ADJUDGED as follows:

            1.       Plaintiff’s Motion to Remand [DE 20] is GRANTED.

            2.       The case is hereby REMANDED to the Fifteenth Judicial Circuit in and for

                     Palm Beach County.




 3
     Plaintiff has already presented a written demand to this individual and is waiting for the cure period to expire.
                                                              5
Case 9:20-cv-81888-JIC Document 47 Entered on FLSD Docket 12/16/2020 Page 6 of 6




       3.    The Clerk of Court is hereby directed to forward a certified copy of this

             Order to the Clerk of the Fifteenth Judicial Circuit in and for Palm Beach

             County, Florida, re Case No. 50-2020-CA-009558-AF.

       4.    The Clerk of Court is directed to CLOSE the case and DENY all other

             pending motions as MOOT.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, on this 16th day

 of December, 2020.




 Copy Provided:
 Magistrate Judge William Matthewman
 all counsel of record




                                            6
